DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant’s arguments, see remarks filed on 10/03/2022, with respect to claim 1, have been fully considered but are not considered persuasive for the following reason,

    PNG
    media_image1.png
    326
    890
    media_image1.png
    Greyscale

Fig 14 of Kikuchi annotated for ease of reference.

Examiner’s 103 rejection was based on embodiments of Fig. 14 and Fig. 16. Wherein Fig. 14 exhibits insulating layer 63 on the substrate and underneath the conductive connection wire 62 with the proposition that the substrate (2) has conductivity. Fig. 16 exhibits no insulating layer (63) underneath the conductive connection wire 62 with the proposition that the substrate (2) has no conductivity. In the embodiment of Fig. 16, Kikuchi suggested selective removal of laminate 3 and creating recess into the substrate (2) to push the conductive connection wire 62 into the substrate (§0128). Motivation for such suggestion was firm placement of the connecting wire 62 into the substrate to prevent interfacial peeling of the multilayer laminate film (3) due to a force applied during cutting with the dicing machine and also to stabilize the piezoelectric thin film against fracture or crack during machining (§0006-§0008). 

    PNG
    media_image1.png
    326
    890
    media_image1.png
    Greyscale
 
Fig 16 of Kikuchi annotated for ease of reference.

Examiner’s argument was that combining the embodiments of Fig. 14 and Fig. 16 where the substrate (2) has conductivity clearly suggests an insulating layer 63 underneath the connecting wire 62 and extending the suggestion of Kikuchi (for the embodiment of Fig. 16) of creating a recess into the substrate 2 (§0128) for stability of the thin piezoelectric film against interfacial peeling and cracking of the piezoelectric thin film (§0006-§0008), most necessarily the insulating layer 63 would be penetrating into the recess of the substrate (2). Which not only ensure the stability of the fragile piezoelectric film 6 of the laminate 3 also would ensure firm placement of the connection wire 62 on a conductive substrate (2). 
Examiner albeit agrees to the argument of the applicant (p. 13 of remarks) that Kikuchi does not teach a recess in the upper surface of the support substrate 2 when the connection wiring 62 is rested on an insulating layer 63 (as shown in the embodiment of Fig. 14) of Kikuchi (§0115-§0117). 
However, 103 obviousness argument is based on two embodiments of Kikuchi (i.e., embodiments of Fig. 14 and Fig. 16). Fig. 14 has insulator layer 63 because of the substrate 2 being conductive and 16 has connection wire 62 into the recess of the substrate 2 because the substrate 2 being non-conductive. Hence, considering a conductive substrate an insulator layer 63 would be essential and the recess would be needed for stability of the thin piezoelectric film against interfacial peeling and cracking (§0006-§0008).
Therefore, examiner still considers the rejection as valid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (WO2015098678, cited by the applicant, published on March 23, 2017 before the effective filing date December 1, 2017 of the current application) in view of Takano (US 2018/0158801, effectively filed on August 1, 2017, before the effective filing date December 1, 2017 of the current application).

    PNG
    media_image2.png
    863
    1640
    media_image2.png
    Greyscale

Figs. 13 (left) & 14 (right) of Kikuchi reproduced for ease of reference.

Regarding claims 1, 10 and 19, Kikuchi discloses (i.e. in Figs. 13-15) An acoustic wave device (51) comprising:
a support substrate (2);
a laminated film (3) disposed on the support substrate (2) and inside at least a portion of an outer edge (between the edges 10 & 11, see Fig. 15 for example) of the support substrate (2) in plan view and including a piezoelectric thin film (6) where in per claims 2 and 11, a coefficient of linear expansion of the laminated film and a coefficient of linear expansion of the support substrate differ from each other (inherently so because of the different materials used as the supporting substrate (Silicon) versus laminate made of piezoelectric thin film 6 (LiTaO3 or LiNbO3, §0064) on top of low-acoustic-velocity film 5 (silicon oxide, glass, silicon oxynitride, tantalum oxide, and compounds obtained by adding fluorine, carbon, boron. or the like to silicon oxide, §0061) on top of high-acoustic-velocity film 4 (aluminum nitride, aluminum oxide, silicon carbide, silicon nitride, silicon oxynitride, DLC, and diamond, §0060) and wherein per claims 5 & 14, the support substrate (2) being of Silicon, a bulk wave propagates at a higher acoustic velocity than an acoustic velocity of an acoustic wave that propagates in the piezoelectric thin film (LiTaO3 or LiNbO3, §0064) and also the laminated film includes a low-acoustic-velocity film (5) in which a bulk wave propagates at a lower acoustic velocity than the acoustic velocity of the acoustic wave that propagates in the piezoelectric thin film (6); and the piezoelectric thin film is disposed on the low-acoustic velocity film (5) and per claims 6 & 15, the laminated film (3) includes a high-acoustic-velocity film (4) in which a bulk wave propagates at a higher acoustic velocity than an acoustic velocity of an acoustic wave that propagates in the piezoelectric thin film (6) and a low-acoustic-velocity film (5) in which a bulk wave propagates at a lower acoustic velocity than the acoustic velocity of the acoustic wave that propagates in the piezoelectric thin film (6); and the low-acoustic-velocity film (5) is disposed on the high-acoustic-velocity film (4); and the piezoelectric thin film (6) is disposed on the low-acoustic-velocity film (5) also per claims 7 & 16, since the velocity and impedance are inversely proportional, the high acoustic velocity film (4) has low acoustic impedance compared to the low-acoustic velocity film(5) and therefore the laminated film (3) is also considered as an acoustic reflective layer that includes a high-acoustic-impedance film (5, being low acoustic velocity film inherently high acoustic impedance) having an acoustic impedance that is relatively high and a low-acoustic-impedance film (4, being high acoustic velocity film inherently low acoustic impedance) having a lower acoustic impedance than the acoustic impedance of the high-acoustic-impedance film; and the piezoelectric thin film (6) is disposed on the acoustic reflective layer (consisting of high-acoustic-impedance film 5 and low-acoustic-impedance film 4);
an interdigital transducer (IDT) electrode (7) disposed on the laminated film (3);
an insulating layer (10) disposed on the support substrate (2) and on the laminated film and extending from a region above the support substrate (2) to a region above the laminated film;
a connecting electrode (8) disposed on the insulating layer (10) and electrically connected to the IDT electrode (7); and
an external connection terminal (17 & 18) electrically connected to the connecting electrode (8 & 9 respectively) and disposed directly on or indirectly above the connecting electrode (8 & 9 respectively) and in plan view outside a region where the laminated film (3) is disposed on the support substrate (2);
wherein a principal surface (the interface between the laminate 3 and the support substrate 2) of the support substrate (2) on a side of the laminated film includes a recess (although not shown explicitly in the drawings 13-15, Kikuchi mentioned in §128 that “a recess may be formed on the upper surface of the support substrate 2 by over etching or the like, and a connection wire 42 may be formed so as to reach the recess”) at an outer edge (since the connection wire 42 is at the outer edge of the laminated film 3, see Fig. 17, it is evident that Kikuchi’s recess on the upper surface of the support substrate 2 is at an outer edge of the laminated film) of the laminated film (3) in plan view; and
Kikuchi, although in the embodiment of Fig. 14, demonstrates a second insulating layer 63 (made of the same insulating material as that of the first insulating layers 10 and 11, §0116) provided between the upper surface of the support substrate 2 and each connection wire 62 (§0115), is not explicit about the recess being covered with the insulating layer (63, 10 or 11). 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention that since Kikuchi teaches the option of “a recess may be formed on the upper surface of the support substrate 2 by over etching, and a connection wire 42 may be formed so as to reach the recess”, the recess needs to be filled with the insulating layer (63, 10 or 11) such that the connection wire 42 sitting on top of the insulating layer (63, 10 or 11) could reach the recess as proposed by Kikuchi. Thus combining the embodiments of Fig. 14 and Fig. 16 of Kikuchi where the substrate (2) has conductivity clearly suggests an insulating layer 63 underneath the connecting wire 62 and extending the suggestion of Kikuchi (for the embodiment of Fig. 16) of creating a recess into the substrate 2 (§0128) for stability of the thin piezoelectric film against interfacial peeling and cracking the piezoelectric thin film (§0006-§0008), most necessarily the insulating layer 63 would be penetrating into the recess of the substrate (2). Which not only ensure the stability of the fragile piezoelectric film 6 of the laminate 3 also would ensure firm placement of the connection wire 62 on a conductive substrate (2). The combination would then teach on all limitations of claim 1. Thus, Kikuchi discloses the claimed invention as recited in claim 1, Kikuchi, however, is silent about a front-end circuit including the acoustic wave device of claim 1 and a power amplifier as recited in claim 10 or a communication apparatus as recited in claim 19 comprising the radio-frequency front-end circuit according to Claim 10.
Kikuchi’ further teaches that the acoustic wave device of claim 1 is configured to a bandpass filter having a pass band of 1850 MHz to 1950 MHz (§0097) and thus commonly used in duplexers/multiplexers in wireless communication devices, where a front-end module with such filters, power amplifiers and low noise amplifiers are a common place. As an example, Takano teaches a communication apparatus (wireless device 2600) comprising a front-end module 2500 and a radio-frequency signal processing circuit (baseband subsystem 2630 functioning in conjunction with a transceiver 2530 (Takano: §0146) and a power amplifier (2550). Wherein the duplexer 2510 includes a transmission filter 2512 and a reception filters 2514 with embodiments of a filter circuit 18 included in the transmission filter 2512 and the reception filter 2514 (Fig. 25 of Takano) and the filter circuit 18 includes film bulk acoustic resonators 11 (Fig. 1) or a surface acoustic wave (SAW) resonators can be used instead of the film bulk acoustic resonators 11.

    PNG
    media_image3.png
    434
    729
    media_image3.png
    Greyscale
 
Fig. 26 of Takano reproduced for ease of reference.

It would therefore, have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the communication apparatus (similar to the wireless device 2600 of Takano) comprising a front-end module 2500 and a radio-frequency signal processing circuit (baseband subsystem 2630 functioning in conjunction with a transceiver 2530, Takano: §0146) and a power amplifier (2550) wherein the duplexer 2510 includes a transmission filter 2512 and a reception filters 2514 with embodiments of a filter circuit 18 included in the transmission filter 2512 and the reception filter 2514 (Fig. 25 of Takano) and the filter circuit 18 includes surface acoustic wave (SAW) resonators such as Kikuchi’s resonators as discussed in detail in regards to claim 1 above. Such a modification would have been considered an obvious substitution of art recognized equivalent resonator structures in equivalent filters that perform the equivalent function, thereby suggesting the obviousness of such a modification. Thus, the combination teaches all limitations of claims 10 and 19.
Regarding claims 8 & 17, Kikuchi further teaches a support (designated by the examiner as “S” including an opening surrounding the IDT electrode (7) and disposed directly on or indirectly above the support substrate (2, see Figs. 13 & 14 above) and in plan view in a region outside the region where the laminated film (3) is disposed on the support substrate (2); a cover (14) disposed on the support (“S”) so as to cover the opening; and an under-bump metal layer (15) that penetrates the support (“S”) and the cover so as to be connected to the connecting electrode (8 & 9); wherein the external connection terminal (17 & 18 respectively) is a bump disposed directly (per claims 9 and 18) above the connecting electrode (8 & 9 respectively) with the under-bump metal layer (15) interposed between the connecting electrode (8 & 9) and the external connection terminal (17 & 18 respectively); and the IDT electrode (7) is disposed inside a hollow space (designated by the examiner as ‘HS’) enclosed by the support substrate (2), the support (‘S’), and the cover (14). 
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 and 12-13 are allowable over the prior art of record Kikuchi, since Kikuchi although teaches recess at an outer edge of the laminated film in plan view (see Fig. 14 and associated description in §0128), is not explicit about the recess being provided in an entire or substantially an entire region outside the region where the laminated film is disposed on the support substrate in plan view or the recess surrounds the laminated film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843